Citation Nr: 1145706	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and/or depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2008, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

This appeal was previously presented to the Board in April 2009 and again in April 2010; on each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran initially claimed entitlement to service connection for PTSD; however, given the appellant's contentions and the evidence of record, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

Next, the Board notes that the appellant's claim of service connection for a psychiatric disorder was previously denied within a March 1999 rating decision, which found that the claim was not well grounded under criteria then in effect.  See 38 U.S.C.A. § 5107(a) (West 1991).  The appellant was duly notified of the RO's decision and his appellate rights in an August 1999 letter, but he did not initiate an appeal within the applicable time period.  Thus, this decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

Ordinarily, a finally disallowed claim may be reopened only when new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed prior to considering the underlying claim on its merits.  See e.g. Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996) (holding that "the Board does not have jurisdiction to consider a claim which [has been] previously adjudicated unless new and material evidence is presented.").  

In considering this matter, the Board notes that in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  Among other things, that law eliminated the concept of a well-grounded claim and provided that any claim which had been previously denied as not well grounded shall, on the request of the claimant or the Secretary's own motion, be readjudicated as if the denial had not been made, provided that the denial was one that became final during the period beginning on July 14, 1999, and ending on the date of enactment of the VCAA, November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096, 2099, § 7(b); see also VA O.G.C. Prec. Op. No. 3-2001, published at 66 Fed. Reg. 33,309-01 (Jan. 22, 2001) (providing for readjudication of claims, such as this one, that became final between July 14, 1999, and November 9, 2000, and were denied on the basis that they were not well grounded).

The record on appeal shows that in February 2001, the appellant's then-representative requested readjudication of the claim, pursuant to § 7(b) of the VCAA.  It does not appear that his request was fully considered.  Given that outstanding request, the Board finds that despite the previous denial of service connection for a psychiatric disorder, consideration on the merits is nonetheless appropriate, pursuant to § 7(b) of the VCAA.  As the RO has already considered the Veteran's service connection claim for a psychiatric disability on the merits, no prejudice results to the Veteran by the Board's consideration of this same issue on the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of PTSD has not been presented.  

2.  Competent evidence establishing onset of a current psychiatric disability during military service or within a year thereafter, or as the result of an incident experienced therein, has not been presented.  



CONCLUSION OF LAW

A psychiatric disability, to include posttraumatic stress disorder and depression, was not incurred in active service and did not manifest as the result of an incident therein; a psychosis did not manifest to a compensable degree within a year after service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In December 2005, May 2006, June 2009, and April 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the May 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the April 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in October 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In December 2008, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  

The Board notes that pursuant to Board's April 2010 remand order, the agency of original jurisdiction was to attempt to obtain inpatient service treatment records for May and October 1973 in-service hospitalizations alleged by the Veteran.  In a September 2010 response, however, the National Personnel Records Center stated that no such records were available.  Based on this finding, the Board concludes no additional avenues of assistance are available to the Veteran regarding these records.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a psychiatric disability, claimed as PTSD and depression.  Although the Veteran has claimed PTSD, the Board is cognizant that generally, claims are to be broadly construed, based on the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In the present case, review of the record indicates diagnoses of several psychiatric disabilities, to include PTSD and depression.  Thus, his service connection claim will be broadly construed as a claim for service connection for any psychiatric disability, to include PTSD.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this appeal, 38 C.F.R. § 3.384 was added to further define "psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. § 3.384 (effective August 28, 2006).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all PTSD claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary, however, may rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the appellant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines the appellant engaged in combat with the enemy and his alleged stressor is combat related, then the lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.   Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the U.S. Court of Appeals for Veterans Claims (Court) stated, "If the Veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.  

The Veteran's DD Form 214 is negative for award of the Combat Infantryman's Badge, Purple Heart Medal, or similar decoration indicative of participation of combat, and he does not assert combat participation during military service.  Thus, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

Review of the Veteran's service treatment records indicate he was without any history of a psychiatric disability on initial examination for military service in June 1970, and he was accepted into the same.  A May 1973 physical profile report noted a finding of adult situational reaction, but otherwise found him fit for worldwide duty.  An October 1973 physical profile report described the Veteran as "sufficiently free from mental illness, defects, or derangement to both distinguish right from wrong, to adhere to the right and to participate in his own defense."  He was found to be without any duty restrictions.  On his November 1973 report of medical history, he noted a history of frequent trouble sleeping and depression and excessive worry.  He reported a history of hospitalization in July 1971 during service for a cut to his upper extremity, and no other periods of hospitalization.  A concurrent report of medical examination was negative for psychosis or any other psychiatric abnormality.  

Following service, the Veteran did not report or seek treatment for a psychiatric disability for many years.  He sought VA medical treatment in 1981 for a 10+ year history of drug abuse.  Opiate abuse was the only psychiatric disability diagnosed at that time.  In 1998, the Veteran filed a claim of service connection for a psychiatric disability.  He claimed a hallucinogenic drug was placed in his drink during service, causing him to be hospitalized for a psychotic episode.  He stated he has experienced psychiatric symptoms since that time.  

The Veteran was hospitalized at a VA medical center in June 1998 for treatment of polysubstance abuse.  He reported a history of IV drug, alcohol, and tobacco abuse, beginning at age 13.  

An October 1999 VA general medical examination resulted in a diagnosis of depression by history, dating from 1998.  A history of drug and alcohol abuse was also noted.  

At his December 2008 personal hearing, the Veteran stated he witnessed a soldier hit by a mortar shell while in Thailand.  He stated he blacked out, and was hospitalized at a military hospital in the Philippines.  He also stated someone placed a drug in his drink, causing him to experience a psychotic episode which required hospitalization.  

A VA psychiatric examination was afforded the Veteran in August 2009.  He reported service in the Philippines while on active duty, but denied any exposure to combat.  In 1971, according to the Veteran, he had a psychotic reaction to a drug placed in his drink at a club, and had to be hospitalized.  He traces this incident as the start of his PTSD.  The examiner found, however, that the criteria for a diagnosis of PTSD were not met; rather, diagnoses of depression and cocaine and opioid dependence were given.  Regarding the Veteran's depression, the examiner was unable to separate that disorder from his drug addiction disorders, and could not say, without resorting to speculation, whether such a disorder had its onset during military service.  
 
Another VA psychiatric examination was afforded the Veteran in October 2010.  The Veteran's claims file was reviewed in conjunction with the examination.  A long history of drug abuse, beginning during military service, was noted.  The Veteran also reported onset of depressive symptoms during military service, although it was unclear to the examiner whether the Veteran's depressive symptoms preceded or followed his in-service drug abuse.  The examiner noted that the Veteran was not a reliable or accurate historian.  Currently, the Veteran experienced a depressed mood, social isolation, a lack of energy or motivation, poor sleep, and a lack of pleasure from formerly pleasurable activities.  The examiner determined that although the Veteran did not meet the diagnostic criteria for PTSD, a diagnosis of depressive disorder was warranted.  Regarding the etiology of this disability, the examiner was unable to determine the exact origin of the Veteran's depression.  Although the Veteran reported both onset of his depressive symptoms and his drug abuse during military service, "it is impossible to delineate whether his depression was stated to prior to or subsequent to his substance abuse," according to the examiner.  Thus, the examiner could not, without resorting to speculation, determine whether the Veteran's current depressive disorder had its onset during military service.  The examiner could only state with clarity that the Veteran's drug abuse began during service.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a psychiatric disability, claimed as PTSD and/or depression.  Regarding first the Veteran's claimed PTSD, both the August 2009 and October 2010 examiners agreed that the diagnostic criteria for PTSD had not been met.  Central to any service connection claim is a current diagnosis of the claimed disorder.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  As the Veteran does not have a current and competent diagnosis of PTSD, according to the aforementioned examination reports, service connection for PTSD must be denied.  

Considering next entitlement to service connection for a psychiatric disability other than PTSD, the Board notes that the Veteran has reported onset of a psychiatric disability, claimed as depression, during military service.  He has also stated that he was hospitalized during service for psychiatric symptoms following his consumption of a drink which was allegedly spiked with a hallucinogenic drug.  The Veteran's service treatment records confirm hospitalization and treatment during July and August 1971 for lacerations to an upper extremity, but do not reflect any hospitalization for psychiatric symptoms.  The Board also notes that on his service separation report of medical history, the Veteran denied any periods of hospitalization other than that for his lacerations.  

The Board next notes that the Veteran's account of when his drug and alcohol abuse began has varied within the record, lessening his credibility as a lay witness.  Additionally, at his December 2008 personal hearing, he stated that he witnessed a fellow soldier injured when he was struck by a mortar shell in Thailand.  The Veteran's service personnel records are negative, however, for any service in Thailand, and on VA examination in August 2009, the Veteran denied any exposure to combat.  Finally, the October 2010 examiner repeated characterized the Veteran as an inaccurate historian.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Overall, the Board does not find the Veteran's lay assertions regarding his alleged hospitalization and treatment for psychiatric symptoms during military service to be credible.  

Admittedly, the Veteran was assessed with "adult situational reaction" during service, according to a May 1973 physical profile report.  Nevertheless, he was still found fit for worldwide duty, and an October 1973 physical profile characterized him as "sufficiently free from mental illness, defects, or derangement."  Additionally, while the Veteran reported depression on his medical examination for service separation, he was found without a psychiatric disorder on objective examination, and did not seek treatment for a psychiatric disability for many years thereafter.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the Board must conclude that any depression experienced during service was acute and transitory, and resolved without resulting in any chronic impairment.  The Board also notes that the Veteran, by his own admission, began abusing drugs prior to or during military service, and any disorder resulting therefrom is statutorily barred from an award of compensation.  38 U.S.C.A. § 1110.  

Regarding the October 2010 VA examination and the examiner's assertion that he could not provide an etiology opinion without resorting to speculation, the Board nevertheless finds this examination sufficient to meet VA's duty to assist a claimant.  See 38 U.S.C.A. § 5103A.  In the event that an examiner finds that he/she cannot provide such an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  In the present case, the examiner provided a complete rationale as to why resort to speculation would be required, as both the Veteran's service treatment records contained little evidence of psychiatric symptomatology, and the Veteran himself was not an accurate historian.  Thus, the Board concludes that all due diligence was exercised by the examiner in attempting to address the Board's prior remand orders.  

During the pendency of this appeal, the Veteran has repeatedly alleged that his current depression began during military service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Board concedes that the Veteran is competent to testify regarding such observable symptomatology as his experiences and moods during military service and thereafter, it does not find him a credible historian, for the reasons stated above.  Additionally, psychiatric disabilities are complex disorders which require expert knowledge regarding issues of causation and diagnosis, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the award of service connection for a psychiatric disability, to include PTSD and depression.  Competent evidence has not been presented linking any current psychiatric disability to any disease or injury incurred during military service, or establishing onset of such a disorder within a year thereafter.  Additionally, the preponderance of the evidence suggests a current diagnosis of PTSD is not warranted.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  





ORDER

Entitlement to service connection for a psychiatric disability, claimed as PTSD and depression, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


